     Case 1:19-cv-23187-UU Document 6 Entered on FLSD Docket 08/02/2019 Page 1 of 1

AO 121 Rev.06/16                                                                                                                    -
T0:
                 Register ofCopyrights                                                    REPORT o N THE
                  U.S.CopyrightOffice                                            FILING OR DETERM INATIO N O F AN
               101 IndependenceAve.S.E.                                                 ACTION OR APPEAL
              W ashington,D.C.20559-6000                                             REG ARDING A CO PYRIGHT


     ln compliancewiththeprovisionsof17U .S.C.508,you arehereby advisedthatacourtaction orappealhasbeen tiled
onthefollowingcopyrightts):
                                                             COURT NAME AND LOCATION
       IZ ACTION           Z APPEAL                          United StatesSouthern DistrictofFlorida
DOCKETNO.                     DATEFILED                      701Clem atis Street
      19CV23187                       8/2/2019               W estPalm Beach FL 33401
PLAINTIFF                                                            DEFENDANT
 Strike 3 Holdings,LLC                                                John Doe



        COPYRIGHT                                     TITLE OF W ORK                                     AUTHOR OR W ORK
     REGISTRATION NO.
 1
2

3
4

5


     Intheabove-entitledcmse,thefollowingcopyrightts)havebeenincluded:
DATE INCLUDED                 INCLUDED BY                                                                                          '
                                       Z Amendment           IZIAnswer           Z CrossBill          Z OtherPleading
       COPYRIGHT                                      TITLE OFW ORK                                      AUTHOR OFW ORK
     REGISTRATION NO.
 1 see orderattached
 2

 3

     Intheabove-entitledcase,afinaldecisionwasrenderedonthedateenteredbelow.A copyoftheorderorjudgment
togetherwith thewrittep opinion,ifany,ofthecourtisattached.
COPY ATTACHED                                         W RITTEN OPINION ATTACHED                            DATE RENDERED
            E7 Order       IZIJudgment                         (ZIYes        (
                                                                             Z No                                   8/1/2019

CLERK                                                 (BYIDEPUTY CLERK                                     DATE
        m I
          '.lp . ,lo l
          e                                           MaryEtienne                                                   8/2/2019
                   1)Uponinitiationofaction,           2)Uponfilingofdocumentaddingcopyrightls),     3)Upontermi
                                                                                                               nationofaction,
                     mailcopytoRegisterofCopyrights      mailcopy to RegisterofCopyrights              mailcopy toRegisterofCopyrights
DI*TRIBUTIPN:
                   4)Intheeventofanappeal,fonvardcopytoAppellateCourt               5)CaseFileCopy
